MANNING, J.
The certificate on which the affirmance of the judgment of the Circuit Court is asked, sets forth that appellant is a married woman, and has made and filed an affidavit under section 3930 of Code of 1876, of her inability to give security for the appeal; and the record shows that the judgment from which the appeal was prayed, subjected to sale property of the separate estate of appellant. In these circumstances, she is entitled to an appeal without .security, according to the statute.
*557In this case, though, the certificate further shows that the clerk of the Circuit Court “refused to send up to the clerk of the Supreme Court, . . or to deliver to said appellant’s attorney of record, the transcript of the proceedings in said cause, until ” the revenue stamp required by section 519 to be affixed “upon each official impress of the seal” of' the court, should be furnished by appellant according to • section 521, to be affixed to the clerk’s seal to his certificate authenticating the transcript; which stamp had not been furnished, though the clerk-had demanded it.
The refusal of the clerk to deliver the transcript under these circumstances, is founded upon the idea, that it was-necessary his certificate to the transcript should be authenticated by the seal of the court. But section 3933 (3492) off the Code of 1876 requires only the clerk’s certificate to the transcript without any mention of the seal. And in Bishop v. The State (30 Ala. 34), this court held under the similar statute relating to the authentication of the record of the proceedings in one Circuit Court, in a cause transferred by \ change of venue, to another, that the seal of the court md not be affixed to the certificate. “ However the rule-' 7ght be, (says the court,) if the record of another State -re offered, the Circuit Court of Dallas had judicial knowlge who. the circuit clerk of "Wilcox was.” The same is ;e of the judicial knowledge of this court.
The clerk was not authorized to withhold the transcript' from appellant for want -of a revenue stamp. And the motion for an affirmance of the judgment below on this certificate is denied.